Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 05/10/2021 are accepted. Claims 6 and 14-16 are newly cancelled, claims 1 and 11 are amended, and claim 20 is new.
Response to Arguments
2)	Applicant’s arguments, see page 5, section titled “Response to Claim Rejections Under 35 USC §§ 102, 103”, filed 05/10/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1-3, 5, 7-9, 11, and 17 as being anticipated by Ross (U.S. PGPUB 20130303978), hereinafter Ross; and the 35 U.S.C. 103 rejection of claim 4 as being unpatentable over Ross in view of Gocho (U.S. Patent No. 6280440), hereinafter Gocho, and claims 10 and 19 as being unpatentable over Ross in view of Humayun et al. (U.S. PGPUB 20100174415), hereinafter Humayun, have been withdrawn. 
Allowable Subject Matter
3)	Claims 1-5, 7-11, and 17-20 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is Ross. While Ross teaches a device for both suctioning bodily fluids and supplying a fluid substance [Paragraph 0054] to a human or animal body at the same time [Paragraph 0054] (Examiner interprets the device’s ability to “balance” the volume of material being removed with 
	The combined structure of the connecting part comprising a gearing unit imparts a novel and non-obvious function of the claimed device; namely, the ability to control the rotational speed of the pump head in relation to the drive- as noted by Applicant on Page 7, lines 20-24m of the originally filed specification.
	Regarding claim 11, the closest prior art of record is Ross. While Ross teaches a device for suctioning bodily fluids and for supplying a fluid substance to a 
	The combined structure of the connecting part comprising a gearing unit imparts a novel and non-obvious function of the claimed device; namely, - as noted by Applicant on Page 7, lines 20-24, of the originally filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783